Case 18-17968-ref    Doc 14    Filed 02/11/19 Entered 02/11/19 17:50:10             Desc Main
                               Document      Page 1 of 2


  1                      IN THE UNITED STATES BANKRUPTCY COURT
  2
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     READING DIVISION
  3

  4
      In re:                               )
  5
      ERNEST CHRISTOPHER MURRAY            )
  6          Debtor(s)                     )                 CHAPTER 13
                                           )
  7   AMERICREDIT FINANCIAL SERVICES, INC. )                 Case No.: 18-17968 (REF)
  8   dba GM FINANCIAL                     )
            Moving Party                   )
  9                                        )                 OBJECTION TO CONFIRMATION
         v.                                )
 10
                                           )
 11   ERNEST CHRISTOPHER MURRAY            )
            Respondent(s)                  )
 12
                                           )
 13   SCOTT WATERMAN
            Trustee
 14

 15
        AmeriCredit Financial Services, Inc. dba GM Financial (“GM Financial”), a secured
 16

 17     creditor of the Debtor, objects to the Debtor’s plan for the following reasons:

 18     A. The Debtors’ proposed cramdown value of $2,600.00 for the 2007 Ford Edge is too
 19
            low. The vehicle has an average retail value of $7,575.00 as per the NADA Official
 20
            Used Car Guide, February 2019 edition. In accordance with §506(a)(2), the
 21

 22         replacement value of the vehicle is the full retail value. The Debtor must pay
 23         $7,575.00 plus interest, in order to adequately protect GM Financial for any risk of
 24
            loss.
 25
        B. The plan as proposed also violates §1326(a)(1) since it does not provide for payment
 26

 27         to GM Financial of adequate protection payments. Adequate protection payments
 28
            should be made to GM Financial beginning in January of 2019 at $100.00 per month,
 29




                                                  Page 1
Case 18-17968-ref    Doc 14     Filed 02/11/19 Entered 02/11/19 17:50:10            Desc Main
                                Document      Page 2 of 2


  1         being 1.25% of the vehicle value. Payments should be made within 30 days of filing
  2
            and should continue up to and after confirmation, until regular payments are to be
  3
            commenced through the plan to GM Financial. Adequate protection payments to GM
  4

  5         Financial should be given super priority administrative expense status and in all events

  6         must be paid prior to payment of any counsel fees to Debtor’s attorney.
  7
        C. The vehicle must be insured with comprehensive and collision insurance coverage and
  8
            liability coverage in accordance with the requirements contained in the contract.
  9

 10         AmeriCredit/GM Financial must be listed as loss payee or additional insured. The
 11
            Debtor must provide GM Financial with proof that the vehicle is insured in
 12
            accordance with §1326(a)(4) and this portion of the objection to confirmation
 13

 14         should be considered a demand that the Debtor provide proof of insurance.

 15     D. GM Financial must retain its lien on the vehicle until such time that the Debtor
 16
            completes his chapter 13 plan and receives a discharge.
 17

 18

 19                                               /s/ William E. Craig
                                                  William E. Craig, attorney for
 20                                               AmeriCredit Financial Services, Inc.
 21
                                                  dba GM Financial
       Dated: 2/11/19
 22

 23

 24

 25

 26

 27

 28

 29




                                                   Page 2
